DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 October 2021. The traversal is on the ground(s) that the prior art does not:

    PNG
    media_image1.png
    268
    588
    media_image1.png
    Greyscale

This is not found persuasive because the preamble, i.e., “a battery cell”, is defined by the limitations following the transitional phrase “comprising”. In this case, the limitations after the transitional phrase, which limit and define the structure of the “battery cell”, do not limit the structure of “a battery cell” to a single cell with ONLY two electrode tab 

    PNG
    media_image2.png
    468
    298
    media_image2.png
    Greyscale

single battery cell as will be apparent in the discussion of Ishi (JP 2003-323879). 

    PNG
    media_image3.png
    780
    615
    media_image3.png
    Greyscale


Ishi teaches a battery cell (labelled A), comprising: a first electrode terminal, bent in a first direction (left) below a cell tab support (3), see e.g., Fig. 5, and rolled over a top of the cell tab support 3 in the first direction (left, see e.g., Fig. 5); and a second electrode terminal, bent in a second direction (right), opposite the first direction, below the cell tab support (3), see e.g., Fig. 5, and rolled over the cell tab support (3) in the first direction (left, see e.g., Fig. 5). The requirement is still deemed proper both in view of Yoshioka and Ishi and is therefore made FINAL.

Claims 1-20 are pending with claims 5-16 being considered in the present Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ishi (JP 2003-323879), hereinafter Ishi. A machine translation of Ishi has been provided.
Note 1: Figs. 2 and 5 of Ishi have been annotated to clearly point out the features of the claims. It is noted that Figs. 4-5 appear to swap the position of connected tabs 11, 12 as set forth in Figs. 1-3. That is, Figs. 1-3 shows the connected tabs 12/11 include tab 12 on the left and tab 11 on the right. However, the connected tabs in Figs. 4-5 are switched such that the tab 11 is on the left and the tab 12 is on the right. The examiner takes the position that Ishi contemplates both arrangements. In light of the convention used in Figs. 1-3, annotated Fig. 5 is modified from the original figure to show the convention used in Figs. 1-3, i.e., tab 12 on the left and tab 11 on the right.
Note 2: Claims 5 and 11 are interpreted in two ways (1st Interpretation and 2nd Interpretation). The interpretations differ in the naming conventions of the first electrode tab terminal and the second electrode tab terminal. The 1st Interpretation is used to reject claims 5-11 under 102, while the 2nd Interpretation is used to reject dependent claim 11 under 102 and later dependent claim 12 under 103.  A third and final interpretation of claim 5 (3rd Interpretation) is presented in a separate 102 rejection and is utilized to reject dependent claims 13-16 under 103. 



1st Interpretation:
Regarding Claim 5, Ishi teaches a battery (B), comprising: a cell tab support (3, see Figs. 3-5); and a plurality of stacked battery cells (1, labeled a and b in annotated Fig. 2), each of the plurality of stacked battery cells (1, labelled a and b) comprising two oppositely charged electrode tab terminals (11, 12) bent in opposite directions below the cell tab support, see e.g., Figs. 2 and 5, and comprising protruding portions which protrude through (e.g., going through slit 31) the cell tab support (3) and are bent in the same direction (left) over the cell tab support 3, see e.g., Fig. 5 annotated below. 

    PNG
    media_image4.png
    777
    615
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    459
    607
    media_image5.png
    Greyscale

Regarding Claims 6-7, Ishi teaches a first electrode tab terminal of each of the plurality of stacked battery cells (i.e., 11 of a, and 11 of b) is bent in a first direction (i.e., to the left) towards a front of the battery (left side of battery B labelled “front” in Fig. 2), and a second electrode tab terminal of each of the plurality of stacked battery cells (12 of a and 12 of b) is bent in a second direction (i.e., to the right) opposite the first direction (left) below the cell tab support (3, see e.g., Figs. 2 and 5), and where the second electrode tab terminal (12) is more bent than the first electrode tab terminal (11), best seen in Figs. 2 and 5, such that a more bent electrode tab terminal (12) of each of the plurality of stacked battery cells (e.g., a) is in face sharing contact with a less bent electrode tab terminal (11) of an adjacent cell (e.g., b) in the plurality of stacked battery cells, see e.g., annotated Fig. 5 above.
Regarding Claims 8-10, Ishi teaches tab terminals (11, 12) of adjacently stacked cells (a, b) are in face sharing contact with one another when the tab terminals are not folded over the cell tab support, i.e., in slit 21 see e.g. Figs. 2, and 5, and the tab terminals of adjacently stacked cells are in face sharing contact with one another when 
Regarding Claim 11, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “laser welded”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, the laser welding recitation implies the tabs are in physical contact with each other, thereby obtaining an electrical connection between the tabs. Ishi teaches the tab terminals of adjacently stacked cells (e.g., a and b) are in face sharing contact and connected together after the tab terminals are bent over the cell tab support 3, such that the protruding portion of the first electrode tab terminal (e.g., 11 of b) folds over the protruding portion of the second electrode tab terminal (12 of a), e.g., at point 33, where the second electrode tab terminal  (12 of a) is positioned between the first electrode tab terminal (11 of b) and the cell tab support 3 (e.g., in slit 31), see e.g., Figs. 2 and 5. The physical contact between the tabs of Ishi establishes an electrical connection between the tabs, thereby satisfying the claim.


2nd Interpretation:
Claims 5 and 11 can also be interpreted such that the second electrode tab terminal is 11 of cell b and the first electrode tab terminal is 12 of cell a, represented by annotated Figs. 2 and 5, below.

    PNG
    media_image6.png
    779
    643
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    458
    607
    media_image7.png
    Greyscale

Under the 2nd Interpretation, claims 5 and 11 are satisfied as follows: Ishi teaches a battery (B), comprising: a cell tab support (3, see Figs. 3-5); and a plurality of stacked battery cells (1, labeled a and b in annotated Fig. 2), each of the plurality of stacked battery cells (1, labelled a and b) comprising two oppositely charged electrode tab terminals (11, 12) bent in opposite directions below the cell tab support, see e.g., Figs. 2 and 5, and comprising protruding portions which protrude through (e.g., going through slit 31) the cell tab support (3) and are bent in the same direction (left) over the cell tab support 3, see e.g., Fig. 5 annotated above. Ishi teaches the tab terminals of adjacently stacked cells (e.g., a and b) are in face sharing contact and connected together after the tab terminals are bent over the cell tab support 3, such that the protruding portion of the first electrode tab terminal (e.g., 12 of a) folds over the protruding portion of the second electrode tab terminal (11 of b), i.e., at point 23, where the second electrode tab terminal  (11 of b) is positioned between the first electrode tab terminal (12 of a) and the cell tab support 3, i.e., at slit 31, see e.g., annotated Figs. 2 .

Claim 5 is rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Ishi (JP 2003-323879), hereinafter Ishi. Note: This is the 3rd Interpretation of Ishi. This rejection of claim 5 differs slightly in the interpretation of the cell tab support. The 3rd Interpretation is used for the rejection of dependent claims 11, and 13-16 under 103.

3rd Interpretation:
Regarding Claim 5, Ishi teaches a battery (B), comprising: a cell tab support (2, 3, see Figs. 3-5); and a plurality of stacked battery cells (1, labeled a and b in annotated Fig. 2), each of the plurality of stacked battery cells (1, labelled a and b) comprising two oppositely charged electrode tab terminals (11, 12) bent in opposite directions below the cell tab support (2, 3), see e.g., annotated Figs. 2 and 5 which shows tab 12 bent to the right below the support 2, 3 and tab 11 bent to the left below the support 2, 3. The battery further comprises protruding portions which protrude through (e.g., going through slits 21, 31) the cell tab support (2, 3) and are bent in the same direction (e.g., left) over the cell tab support 2, 3, see e.g., Figs. 2-3, and 5 wherein sections 23 and 33 of tabs 11, 12 are bent over the cell tab support 2, 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi in view of Gardner et al. (US 2009/0169990). It is noted that the rejection of claim 12 follows the 2nd Interpretation of claims 5 and 11, detailed above.
Regarding Claim 12, under the 2nd Interpretation of claims 5 and 11 over Ishi, the first electrode tab terminal (12) is negatively charged, while the second electrode tab terminal (11) is positively charged, see e.g., para. [0014]. Ishi does not teach the second electrode tab terminal (positive tab 11) is wider than the first electrode terminal tab (negative tab 12). However, Gardner teaches the use of asymmetric tabs. The tabs are sized proportional to their respective electrical and thermal properties to reduce the hottest point in the cell, as well as the temperature gradient within a cell. Specifically, the negative electrode tab 202b is 2/3 the width of the positive electrode tab 202a, thereby making the width of the positive electrode tab wider than the negative electrode tab. See e.g., paras. [0037]-[0040]. It would be obvious to one having ordinary skill in the art the second electrode tab terminal (i.e., positive electrode tab terminal 11) of Ishi is wider than the first electrode tab terminal (i.e., negative electrode tab terminal 12) of Ishi, as suggested by Gardner, to reduce the hottest point in the cell, as well as the temperature gradient within a cell.

Claims 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi (JP 2003-323879), in view of WO 2017/146384, where Roh et al. (US 2018/0229621) is used as a translation, hereinafter Roh. It is noted that the rejection of claims 11 and 13-16 rely on the rejection of claim 5 under the 3rd Interpretation, described previously.
Regarding Claims 13-16, Ishi teaches the battery (B) further comprises end cells (labelled c and d in annotated Fig. 2) positioned at either end of the stacked battery cells, the end cells (c and d) comprise at least one electrode tab terminal (c has 
Regarding Claim 11, this claim was previous rejected under 102 as a product by process limitation. The claim can also be interpreted such that Ishi does not teach the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729